DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Claims 8-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method for manufacturing an inductive component and a nonelected inductive component product, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/28/2022.
Applicant's election with traverse of group I, claims 1-7, in the reply filed on 07/28/2022 is acknowledged.  The traversal is on the grounds that the cited Earle (US 2010/0097169) has been interpreted differently by the Applicant, and by arguing that the Applicant feels that a different claim feature is a technical feature. This is not found persuasive because it is not an evidentiary argument based in fact, and is instead an opinion which apparently ignores the explicit recitation of Earle. Initially, it is noted that the different inventions may be held to have unity of invention if they are drawn to two related groups, however, the presented claims disclose three distinct inventions; therefore, there is a prima facie indication that the claims lack unity. Further, the Applicant has asserted that “Earle merely discloses magnetic core material rings that are ferrite or mu-metal”, which is incorrect, because the Examiner literally and explicitly quoted the language in Earle which clearly identifies the cited features, not as “merely… magnetic core material rings that are ferrite”, but instead explicitly recites: “a bundled bus bar structure surrounded by magnetic core material”. The actual language of Earle clearly anticipates the technical feature cited by the Examiner word-for word, and thus the feature is not a special technical feature. Regarding the Applicant’s choice of a different feature as being technical, respectfully, it is not germane, nor is it an evidentiary argument. Further, the Applicant has relied upon features which are not even claimed in support of their argument about what the claims recite, which is improper and incorrect, as one cannot read limitations into the claims. There is nothing in the claims which recites “formation of a magnetic core directly on a bus bar on the basis of” anything. Further still, the Examiner is not required to demonstrate that the prior art cited anticipates every limitation of the claims, in a lack of Unity requirement, otherwise there would be no need for such a holding, because one would have instead provided a 102 anticipation rejection (see, e.g. the anticipation rejection below, which also demonstrates that none of the features of claim 1 are special technical features, as none of them provide any contribution over the prior art). The Examiner has met the entire burden of demonstrating lack of Unity, and the Applicant’s opinion based arguments are not found to be compelling.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Inductive Differential Mode Filter Component” or “Inductive Component”.
Claim Objections
Claim 4 is objected to because of the following informalities: the claim discloses “each two magnetic cores”. That recitation appears to be a simple typographical omission and likely should read: “each of the two magnetic cores” or “each of said two magnetic cores”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2- 6 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 discloses “exposed end sections of said bus bar are formed as connecting contacts and at least one bus bar section exposed at least in part between said magnetic core and a terminal is further formed for electrically connecting to a capacitor” (lines 2-6; emphasis added). There is a lack of antecedent basis for any portion of the bus bar being “exposed” in any manner. Further, being “formed as connecting contacts” cannot be understood to further limit the claim, as the claim does not indicate in any manner how the purported “end sections” are modified from what is already recited. That is, how are they formed such that they are better defined now that the reader knows what they are intended for? Do they have a special shape? Do they have connectors attached? Do they have attachment holes or other means? The claim is vague and does not answer these questions. Additionally, the “terminal” of the claim is not actually positively recited and therefore one cannot possibly know if it is considered to be part of the claimed “inductive component” or if it is simply a device that can be attached to the claimed component. Even further still, the phrase “further formed for electrically connecting to a capacitor” is not found to understandably further limit the product of the claim, because it does not give any information as to how the device is modified in order to cause it to be able to be connected to a capacitor (also not positively claimed), and instead leaves the reader to guess how to modify the purported exposed section such that it would be “for electrically connecting”. Though as a general proposition, it is acceptable to describe a product by what it is intended to do, that description should enable the reader to ascertain how it defines the structure of the product, because apparatus claims cover what a device is, not what a device does. The claim has been examined as best understood, to intend something akin to: “said bus bar is formed having exposed end sections which are capable of being used as connecting contacts and at least one bus bar section is also exposed at least in part between said magnetic core and a terminal of another device, wherein the at least one exposed bus bar section between said magnetic core and the terminal of another device is capable of being used for electrically connecting to a capacitor of another device”. 
Claim 3 discloses “said magnetic core in said housing is formed as a plastic-bonded magnetic core by plastic injection-molding technology or plastic potting technology” (lines 4-6; emphasis added). This language is indefinite, because a reasonable interpretation of antecedent claim 1 would be for the magnetic core to be formed as a “plastic-bonded magnetic core” or as a “core made of magnetic cement”. Thus, under the reasonable interpretation of the magnetic core being “made of magnetic cement”, the limitation of claim 3 is impossible to understand, and is not supported. If the preferred invention is intended to be “plastic-bonded”, then the Applicant is encouraged to select that embodiment and clearly recite as much. Further, it is not clear how the intended method of manufacturing the magnetic core is intended to further limit the claimed product. A lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.
Claim 4 discloses “a bus bar section is formed between each two magnetic cores for electrically connecting to a capacitor” (lines 7-9; emphasis added). Claim 4 is indefinite for the same reason as claim 2, because the reader cannot possibly determine how the “bus bar section” is “formed… for electrically connecting to a capacitor”. Does it have mounting features? Is it shaped differently, than previously recited? The claim provides no information to answer these questions.
Claim 5 is rejected as indefinite by virtue of its dependence upon the indefinite subject matter of claim 4.
Claim 6 discloses “said at least one magnetic core is formed as a plastic- bonded magnetic core made of a plastic ferrite material or of a plastic material with magnetically conductive particles embedded therein” (lines 2-6; emphasis added). This claim is rejected as indefinite for the same reasons as claim 3, because it depends upon the alternative claim language of claim 1, which can be reasonably interpreted by selecting a “core made of magnetic cement”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumeji et al. (EP 0 593 020 A1).
Regarding claim 1, Kumeji discloses an inductive component (48) (Abstract; fig. 1; col. 1, lines 1-7) having a bus bar (30a, 30b, 31) and at least one magnetic core (34) formed along a section of said bus bar and surrounding said bus bar in said section *at least in part, wherein said at least one magnetic core is formed as a plastic-bonded magnetic core () or a core made of magnetic cement (Abstract; figs. 1 and 3; cols. 5-6, lines 47-58 and 1-6; col. 6, lines 24-28). 
*Note: throughout the claims, the Applicant has elected to recite the very broad hedging term “at least in part” with respect to one object being possibly surrounded by another structure. This language is not currently being held as indefinite; however, it is so broad as to cause a reasonable interpretation to include any contact (direct or indirect) between the two recited structures. That being so, it is clear that the core part (34) of Kumeji, explicitly encloses a large portion of bus bar (30a, 30b, 31) thus satisfying any interpretation of the “at least in part” language.
Regarding claim 2, as best understood, Kumeji discloses the inductive component according to claim 1, wherein exposed end sections (29a, 29b) of said bus bar are formed as connecting contacts (fig. 1; col. 5, lines 52-57) and at least one bus bar section (32) exposed *at least in part between said magnetic core and a terminal (top of 33) is further formed for electrically connecting to a capacitor (37) (figs. 1 and 3; cols. 5-6, lines 57-58 and 1-6; col. 6, lines 32-41).
Regarding claim 6, as best understood, Kumeji discloses the inductive component according to claim 1, wherein said at least one magnetic core is formed as a plastic- bonded magnetic core made of a plastic ferrite material or of a plastic material with magnetically conductive particles embedded therein (col. 6, lines 24-28).
Regarding claim 7, Kumeji discloses a high-current filter (col. 1, lines 1-7) with at least one capacitor (37) and said inductive component according to claim 1, wherein said at least one capacitor is electrically connected to said bus bar (figs. 1 and 3; cols. 5-6, lines 52-58 and 1-6; col. 6, lines 32-41).
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metsler (US 5,455,552).
Regarding claim 1, Metsler discloses an inductive component (10) (fig. 1; col. 1, lines 26-67) having a bus bar (18a) and at least one magnetic core (11, 22) formed along a section of said bus bar and surrounding said bus bar in said section *at least in part, wherein said at least one magnetic core is formed as a plastic-bonded (by way of 22) magnetic core (11) or a core made of magnetic cement (figs. 1, 3 and 4; col. 4, lines 43-48; col. 5, lines 11-25 and 44-48).  
Regarding claim 3, as best understood, Metsler discloses the inductive component according to claim 1, further comprising a housing (13a, 13b, 14a, 14b and 21) in which said bus bar is accommodated *at least in part, wherein said magnetic core in said housing is formed as a plastic-bonded magnetic core by plastic injection-molding technology or plastic potting technology (pouring plastic to encapsulate) (fig. 1; col. 4, lines 43-48; col. 5, lines 11-25 and 44-48).
Claims 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi (EP 3 089 178 A1).
Regarding claim 1, Ohashi discloses an inductive component (13) (Abstract; figs. 1-3; par. 0040) having a bus bar (33) and at least one magnetic core (13, including 14 and 63, 64) formed along a section of said bus bar and surrounding said bus bar in said section *at least in part, wherein said at least one magnetic core is formed as a plastic-bonded magnetic core or a core made of magnetic cement (figs. 1-5; pars. 0012, 0025, 0030, 0043-0045 and 0048).  
Regarding claim 4, as best understood, Ohashi discloses the inductive component according to claim 1, comprising at least one second magnetic core (15) which is formed as a plastic-bonded magnetic core or a core of magnetic cement and which surrounds said bus bar *at least in part, wherein said at least two magnetic cores are arranged along said2P-4072PCT/EP2018/054203 bus bar in series and a bus bar section is formed between each two magnetic cores for electrically connecting to a capacitor (figs. 1-5; pars. 0012, 0025, 0030, 0043-0045 and 0048).
Regarding claim 5, as best understood, Ohashi discloses the inductive component according to the claim 4, further comprises a housing (17) in which said bus bar is accommodated *at least in part, wherein said at least two magnetic cores are formed in said housing in separate housing sections (21, 22) (fig. 1; par. 0014).
Response to Arguments
The Applicant’s arguments with respect to the lack of Unity of Invention are not compelling. Please refer to the “Election/Restriction” section, above for the Examiner’s rebuttal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently mailed PTO-892, as all of those cited references are considered to be pertinent to the claimed invention. Of those prior art listings, e.g. Sano et al. (EP 1 833 063 A1) is held to disclose most/all of the limitations of at least claim 1. Sano apparently discloses an inductive component (10), having a bus bar (40), and at least one magnetic core (20), wherein the magnetic core is formed as a plastic-bonded magnetic core (Title; Abstract; fig. 1; pars. 0027-0029). The Sano reference (as well as the other cited art) is not currently applied as an anticipation rejection due to the completeness of the above applied art, and in order to avoid an overly long Office Action or duplicative rejections. Note: the three prior art rejections of claim 1, above, are necessary because each of those references clearly anticipates the distinct features of the dependent claims as rejected, and do not require combination rejections to do so.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729